DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 22 February 2021, with respect to the rejection(s) of the pending claim(s), as amended, under 35 USC 102 have been fully considered and are partially persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 103, as presented below. 
Applicant argues that Schlaeper discloses a method to help a caregiver by recording patient data, giving an overview of treatment, but does not give advice or active help. Applicant further argues that Schlaeper does not derive a typical user response based on operating parameters of an ongoing treatment. However, Schlaeper does disclose that the data collected during treatment may be used to assist with performing patient diagnosis and treatment both on an acute (immediate) or chronic basis (see Schlaeper at ¶0017, 0019, 0021). That is, the data may be used to adjust flow rates or start or stop treatment (which are typical ways in which treatment is provided on an acute basis), which Applicant notes are user responses (see US 2018/0361051 to Kopperschmidt et al at ¶0019-0022). As such, Schlaeper reasonably suggests the step of deriving a user response based on data from an ongoing treatment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0105979 to Schlaeper et al.
In the specification and figures, Schlaeper discloses the apparatus and method as claimed by Applicant. With regard to claims 1, 3, 10, 16, 17 Schlaeper discloses a computer system  14 for detecting the operational state of a blood treatment machine 12 comprising: a first interface, sensors 30, for receiving time-dependent operating conditions of the machine (see ¶0035); a second interface adapted to receive patient generated input (see ¶0043), an analysis or evaluation unit 24A that evaluates responses from the first and second interface (see ¶0043-0047), including a memory unit 34, wherein the analysis unit 24A may compare collected data to reference data to derive a user response (see at least ¶0017, 0019, 0052). 
With regard to claims 4, 18 Schlaeper discloses that the blood treatment machine is a dialysis machine 12 with a blood pump 12D (see ¶0031), and that the sensors may include blood pressure, composition, and power consumption sensors (see ¶0034, 0035). 

With regard to claim 6, Schlaeper discloses the presence of an input device, keyboard, mouse, or touch interface 18 (see ¶0032).
With regard to claims 7, 13, Schlaeper discloses an output unit, screen 16, which is capable of displaying alarms (see ¶0032, 0053).
With regard to claim 8, Schlaeper discloses a processor or controller 14 (see at least ¶0030).
	With regard to claim 9, Applicant is setting forth the intended use of the claimed apparatus. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP § 2114.
With regard to claims 14 and 15, Schlaeper discloses that the method includes the steps of stopping a treatment when certain alarm conditions are met (see ¶0057).


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0105979 to Schlaeper et al in view of US 2015/0045713 to Attalah et al.
In the specification and figures, Schlaeper discloses the apparatus and method substantially as claimed by Applicant (see rejections above). Schlaeper does not specifically disclose the use of a neural network as part of the evaluation and control unit, but does disclose using collected data to predict a future condition, such as burn out (see ¶0054). Attalah discloses a dialysis monitoring apparatus and method that . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        15 March 2021